/DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Request for Continued Examination filed on 7/21/2021.
Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Status of Claims
Claims 1-19 are pending in this Office Action.
Response to Arguments
 Applicant’s arguments filed in the amendment filed 6/23/2021 respect to amended claims 1, 10 and 19 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10-12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US 2007/0214488 – Ids) “Nguyen”, in view of Guha (US 2007/0038601). 
            Regarding claim 1; Nguyen discloses a system, comprising: at least one memory that stores computer executable components; and at least one hardware processor that executes computer executable components stored in the at least one memory (Nguyen: Fig. 1), wherein the hardware processor:
	causes media content to be presented (Nguyen: Fig. 2 - currently watched program “block 11");
	identifies, contextual information associated with the media content being presented, wherein the contextual information comprises one or more terms that at least indicate an identifier of the media content (Nguyen: Fig. 2 - program is currently watched by user "block 11"; obtain a list of related keyword and phrases for the program being watched “block 12”; paragraph [0028] – metadata extraction to extract keywords and phrases from metadata associated with the currently watched program).
(Nguyen: Fig. 2 - blocks 12-16 - obtain a list of related key word and phrases for the program being watched to initiate search; use the list of related keywords and phrases to initiate a search for related pre-recorded videos locally and internet);
	Nguyen does not explicitly disclose determines whether the one or more terms of the contextual information associated with the media content being presented enhance at least one of the plurality of search terms contained in the search query; in response to a determination that the one or more terms of the contextual information enhance at least one of the plurality of search terms, modifies the search query by appending the one or more terms of the contextual information that indicate the identifier of the media content to the search query. However, Guha discloses determines whether the one or more terms of the contextual information associated with the media content being presented relate to at least one of the plurality of search terms contained in the search query; in response to a determination that the one or more terms of the contextual information are related to at least one of the plurality of search terms, modifies the search query by appending the one or more terms of the contextual information that indicate the identifier of the media content to the search query (Guha: Fig. 10; paragraph [0137] – Once additional context(s) have been identified, the identified contexts are aggregated 1004. The aggregated context thus represents a set of enhancements and/or modifications to the search query, based on the context of the original search query as well as additional contexts identified in step 1003). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention .
causes search results retrieved using the search query with the appended one or more terms of the contextual information to be presented (Guha: Fig. 10 – preprocess query according to aggregated context, run query to obtain results, post-process results according to aggregated context and provide results to user). 
Regarding claim 2; Nguyen discloses wherein the contextual information further comprises a timestamp that indicates a first time point in the media content (Nguyen: paragraph [0023] – Table 1 – content metadata time point).   
Regarding claim 3; Nguyen discloses The system of claim 2, wherein the search query is received at a second time point and wherein the second time point is after the first time point (Nguyen: paragraph [0031] -  issues a "search” request “second time point”).
Regarding claim 10-12 and 19; note the rejection of claims 1-3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4-8 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US 2007/0214488 - Ids) “Nguyen”, in view of Guha (US 2007/0038601), and further in view of Kunisetty (US 2014/0130092 - Ids). 
Regarding claim 4; Nguyen and Guha do not explicitly disclose wherein the media content is caused to be presented on a first communication device and wherein the search results are caused to be presented on a second communication device. However, Kunisetty discloses the media content is caused to be presented on a first communication device and wherein the search results are caused to be presented on a second communication device (Kunisetty; Figs. 1,7; paragraph [0050] – The user equipment 104 includes an EPG display agent 720, an overlay generation agent 722, a user feedback agent 724, and a display interface 726 coupled to, or couple able to, the display 108 (see FIG. 1) used to present the video content of a multimedia program selected by a user. The user equipment 104 further includes a user input interface 728 (e.g., a remote control interface, interface panel, touchscreen, keyboard, etc.) to receive commands and other input from the user 744). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Nguyen and Guha to include the feature of Kunisetty. One would have been motivated to make this combination because advantageously, providing users with multiple potential alternative sources of a desired multimedia program as taught by Kunisetty (paragraph [0002]).
Regarding claim 5; Kusinetty further discloses wherein a first communication device that presents the media content is associated with a communication network, wherein the hardware processor determines that a second communication device is associated with the communication network, and wherein the search results are caused to be presented on the second communication device in response to determining that the second communication device is associated with the communication network (Kunisetty: Fig. 1; paragraph [0020-0021] -  devices 104, 108 are connected to communication network 106). Motivation to combine is as same as claim 4.
	Regarding claim 6; Kunisetty further discloses wherein the media content is caused to be presented on a first communication device, wherein the hardware processor determines that a second communication device is within a defined proximity to the first communication device, and wherein the search results are caused to be presented on the second communication device in response to determining that the second communication device is within the defined proximity to the first communication device (Kunisetty: Fig. 1; Paragraph [0021] - the user equipment 104 integrates, or is couple able to, a display 108 used to present the video content of a multimedia program selected by a user. The user equipment 104 further can include a remote control device, touchscreen, keyboard, button panel, or other human-machine interface to facilitate user input to control operation of the user equipment 104).
Regarding claim 7; Kunisetty further discloses wherein the hardware processor generates a content identifier timestamp associated with the media content and wherein the content identifier timestamp is associated with the contextual information and facilitates establishing a correlation between the content identifier timestamp and user activity of a user (Kunisetty: Fig. 1 – TV shows with timestamp, when user clicks on the program show it will display alternative source for the user to choose 132). 
Regarding claim 8; Kunisetty further discloses wherein the media content is caused to be presented on a first communication device and wherein the hardware processor communicates the contextual information to a second communication device for generating the modified search query (Kunisetty: Fig.1).
Regarding claim 13-17; note the rejection of claims 4-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US 2007/0214488 -  Ids) “Nguyen”, in view of Guha (US 2007/0038601), and further in view of Kunjithapatham et al. (US 2009/0112848 - Ids) “Kunjithapatham”. 
	Regarding claim 9; Nguyen and Guha do not explicitly disclose stores viewing activity information corresponding to the media content. However, Kunjithapatham discloses stores viewing activity information corresponding to the media content (Kunjithapatham: Fig. 1 – content server 51; paragraph [0015] –user history (e.g., keywords selected by the user previously), user profile, content previously accessed by the user, etc.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Nguyen and Guha to include the feature of Kunjithapatham. One would have been motivated to make this combination because advantageously, providing method and system stores user activities to use for future generating suggestion search for retrieving efficient and useful information for users as taught by Kunjithapatham.
Regarding claim 18; note the rejection of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153